Citation Nr: 1729231	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-43 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative joint and disc disease of the cervical spine for accrued benefits purposes.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1952 to July 1954 and from May1960 to May 1963.  The Veteran died in May 2012; his surviving spouse has been properly substituted as the appellant for all claims pending before VA at the time of his death.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a November 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in January 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

As noted above, following the January 2012 Board remand, the Veteran passed away.  His surviving spouse subsequently submitted an application for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.  In March 2013, the AOJ issued a memorandum granting the request for substitution.  Therefore, the appellant has been substituted as the claimant for the purposes of completing the appeal previously before the Board.  See 38 U.S.C.A. § 5121A (West 2014).

In the January 2012 remand, the Board instructed that the Veteran be provided VA examinations to address the severity of his service-connected cervical spine disability, and that an opinion regarding the Veteran's employability be obtained.  Thereafter, the Board instructed that the appeal be readjudicated and a supplemental statement of the case (SSOC) be issued.  While the requested examination and opinions were completed in March 2012, following the Veteran's death, the appeal was closed without readjudication.  Because the Veteran's surviving spouse has been substituted as the appellant in this case, the appeal must be remanded for readjudication to allow the AOJ to consider the expanded record in the first instance.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any additional development deemed necessary, readjudicate the appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




